Exhibit 10.1

PERNIX THERAPEUTICS HOLDINGS, INC.

2017 OMNIBUS INCENTIVE PLAN, AS AMENDED

1.   PURPOSE

The Plan is intended to (a) provide eligible individuals with an incentive to
contribute to the success of the Company and to operate and manage the Company's
business in a manner that will provide for the Company's long-term growth and
profitability and that will benefit its shareholders and other important
stakeholders, including its employees and customers, and (b) provide a means of
recruiting, rewarding, and retaining key personnel. To this end, the Plan
provides for the grant of Awards of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Unrestricted
Stock, Dividend Equivalent Rights, Performance Shares and other
Performance-Based Awards, Other Equity-Based Awards, and cash bonus awards. Any
of these Awards may, but need not, be made as performance incentives to reward
the holders of such Awards for the achievement of performance goals in
accordance with the terms of the Plan. Options granted under the Plan may be
Non-qualified Stock Options or Incentive Stock Options, as provided herein.

2.   DEFINITIONS

For purposes of interpreting the Plan documents, including the Plan and Award
Agreements, the following capitalized terms shall have the meanings specified
below, unless the context clearly indicates otherwise:

2.1   "Affiliate

" shall mean any Person that controls, is controlled by, or is under common
control with the Company within the meaning of Rule 405 of Regulation C under
the Securities Act, including any Subsidiary. For purposes of grants of Options
or Stock Appreciation Rights, an entity may not be considered an Affiliate
unless the Company holds a Controlling Interest in such entity.



2.2   "Applicable Laws

" shall mean the legal requirements relating to the Plan and the Awards under
(a) applicable provisions of the Code, the Securities Act, the Exchange Act, any
rules or regulations thereunder, and any other laws, rules, regulations, and
government orders of any jurisdiction applicable to the Company or its
Affiliates, (b) applicable provisions of the corporate, securities, tax, and
other laws, rules, regulations, and government orders of any jurisdiction
applicable to Awards granted to residents thereof, and (c) the rules of any
Stock Exchange or Securities Market on which the Stock is listed or publicly
traded.



2.3   "Award

" shall mean a grant under the Plan of an Option, a Stock Appreciation Right,
Restricted Stock, a Restricted Stock Unit, a Deferred Stock Unit, Unrestricted
Stock, a Dividend Equivalent Right, a Performance Share or other
Performance-Based Award, an Other Equity-Based Award, or cash.



2.4   "Award Agreement

" shall mean the written agreement, in such written, electronic, or other form
as determined by the Committee, between the Company and a Grantee that evidences
and sets forth the terms and conditions of an Award.



2.5   "Beneficial Owner

" shall have the meaning set forth in Rule 13d-3 under the Exchange Act.



2.6   "Benefit Arrangement

" shall mean any formal or informal plan or other arrangement for the direct or
indirect provision of compensation to a Grantee (including groups or classes of
Grantees or beneficiaries of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee.



2.7   "Board

" shall mean the Board of Directors of the Company.



2.8   "Cause

" shall have the meaning set forth in the Grantee's employment agreement with
the Company, as in effect on the date an Award is granted; provided that if no
such agreement or definition exists, "Cause" shall mean, unless otherwise
specified in the Award Agreement: (a) conviction of any felony or indictable
offense (other than one related to a vehicular offense) or other criminal act
involving fraud; (b) willful misconduct that results in a material economic
detriment to the Company; (c) material violation of Company policies and
directives, which is not cured after written notice and an opportunity for cure;
(d) continued refusal by the Grantee to perform the Grantee's duties after
written notice identifying the deficiencies and an opportunity for cure; (e) a
material violation by the Grantee of any material covenants to the Company and
(f) such other actions constituting cause under applicable common law. No action
or inaction shall be deemed willful if not demonstrably willful and if taken or
not taken by the Grantee in good faith and with the understanding that such
action or inaction was not adverse to the best interests of the Company.
Reference in this definition to the Company shall also include direct and
indirect Subsidiaries of the Company, and materiality shall be measured based on
the action or inaction and the impact upon the Company taken as a whole. Any
determination by the Committee regarding whether an event constituting Cause
shall have occurred shall be final, binding, and conclusive.



--------------------------------------------------------------------------------

2.9   "Capital Stock

" shall mean, with respect to any Person, any and all shares, interests,
participations, or other equivalents (however designated, whether voting or
non-voting) in equity of such Person, whether outstanding on the Effective Date
or issued thereafter, including, without limitation, all shares of Stock.

2.10   "Change in Control

" shall mean, subject to Section 18.11, the occurrence of any of the following:



(a) the acquisition (other than from the Company), by any person (as such term
is defined in Section 13(c) or 14(d) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of the combined voting power of the Company's
then outstanding voting securities;

(b) the individuals who, as of the Effective Date, are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least a majority of
the Board, unless the election, or nomination for election by the Company's
shareholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall be considered as a member of
the Incumbent Board;

(c) the closing of a merger or similar business combination (each, an "Business
Combination") involving the Company if (i) the shareholders of the Company,
immediately before such Business Combination, do not, as a result of such
Business Combination, own, directly or indirectly, more than fifty percent (50%)
of the combined voting power of the then outstanding voting securities of the
entity resulting from such Business Combination in substantially the same
proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such Business
Combination or (ii) immediately following the Business Combination, the
individuals who comprised the Board immediately prior thereto do not constitute
at least a majority of the board of directors of the entity resulting from such
Business Combination (or, if the entity resulting from such Business Combination
is then a subsidiary, the ultimate parent thereof); or

(d) a complete liquidation or dissolution of the Company or the closing of an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company's then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of shares
in the Company immediately prior to such acquisition.

2.11   "Code

" shall mean the Internal Revenue Code of 1986, as amended, as now in effect or
as hereafter amended, and any successor thereto. References in the Plan to any
Code Section shall be deemed to include, as applicable, regulations and guidance
promulgated under such Code Section.



2.12   "Committee

" shall mean a committee of, and designated from time to time by resolution of,
the Board, which shall be constituted as provided in Section 3.1.2 and
Section 3.1.3 (or, if no Committee has been so designated, the Board).



2.13   "Company

" shall mean Pernix Therapeutics Holdings, Inc. and any successor thereto.



2.14   "Controlling Interest

" shall have the meaning set forth in Treasury Regulation Section
1.414(c)-2(b)(2)(i); provided that (a) except as specified in clause (b) below,
an interest of "at least 50 percent" shall be used instead of an interest of "at
least 80 percent" in each case where "at least 80 percent" appears in Treasury
Regulation Section 1.414(c)-2(b)(2)(i), and (b) where a grant of Options or
Stock Appreciation Rights is based upon a legitimate business criterion, an
interest of "at least 20 percent" shall be used instead of an interest of "at
least 80 percent" in each case where "at least 80 percent" appears in Treasury
Regulation Section 1.414(c)-2(b)(2)(i).



2.15   "Covered Employee

" shall mean a Grantee who is, or could become, a "covered employee" within the
meaning of Code Section 162(m)(3).



2.16   "Deferred Stock Unit

" shall mean a Restricted Stock Unit, the terms of which provide for delivery of
the underlying shares of Stock, cash, or a combination thereof subsequent to the
date of vesting, at a time or times consistent with the requirements of Code
Section 409A.



2

--------------------------------------------------------------------------------

2.17   "Disability

" shall mean, unless otherwise provided in an Award Agreement, that the Grantee
is (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (b) by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company; provided, that,
if applicable to the Award, "Disability" shall be determined in a manner
consistent with Section 409A of the Code.

2.18   "Disqualified Individual

" shall have the meaning set forth in Code Section 280G(c).



2.19   "Dividend Equivalent Right

" shall mean a right, granted to a Grantee pursuant to Article 12, entitling the
Grantee thereof to receive, or to receive credits for the future payment of,
cash, Stock, other Awards, or other property equal in value to dividend payments
or distributions, or other periodic payments, declared or paid with respect to a
number of shares of Stock specified in such Dividend Equivalent Right (or other
Award to which such Dividend Equivalent Right relates) as if such shares of
Stock had been issued to and held by the Grantee of such Dividend Equivalent
Right as of the record date.



2.20   "Effective Date

" shall mean November 15, 2017, subject to approval of the Plan by the Company's
shareholders on such date, the Plan having been approved by the Board on
September 19, 2017.



2.21   "Employee

" shall mean, as of any date of determination, an employee (including an
officer) of the Company or an Affiliate.



2.22   "Exchange Act

" shall mean the Securities Exchange Act of 1934, as amended, as now in effect
or as hereafter amended, and any successor thereto.



2.23   "Fair Market Value

" shall mean the fair market value of a share of Stock for purposes of the Plan,
which shall be, as of any date of determination:



(a)      If on such date the shares of Stock are listed on a Stock Exchange, or
are publicly traded on another Securities Market, the Fair Market Value of a
share of Stock shall be the closing price of the Stock as reported on such Stock
Exchange or such Securities Market (provided that, if there is more than one
such Stock Exchange or Securities Market, the Committee shall designate the
appropriate Stock Exchange or Securities Market for purposes of the Fair Market
Value determination). If there is no such reported closing price on such date,
the Fair Market Value of a share of Stock shall be the closing price of the
Stock on the next preceding day on which any sale of Stock shall have been
reported on such Stock Exchange or such Securities Market.

(b)      If on such date the shares of Stock are not listed on a Stock Exchange
or publicly traded on a Securities Market, the Fair Market Value of a share of
Stock shall be the value of the Stock as determined by the Committee by the
reasonable application of a reasonable valuation method, in a manner consistent
with Code Section 409A.

Notwithstanding this Section 23 or Section 18.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 18.3, the Fair Market Value shall be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided, further, that the Committee
shall determine the Fair Market Value of shares of Stock for tax withholding
obligations due in connection with sales, by or on behalf of a Grantee, of such
shares of Stock subject to an Award to pay the Option Price, SAR Price, and/or
any tax withholding obligation on the same date on which such shares may first
be sold pursuant to the terms of the applicable Award Agreement (including
broker-assisted cashless exercises of Options and Stock Appreciation Rights, as
described in Section 14.3, and sell-to-cover transactions) in any manner
consistent with applicable provisions of the Code, including but not limited to
using the sale price of such shares on such date (or if sales of such shares are
effectuated at more than one sale price, the weighted average sale price of such
shares on such date) as the Fair Market Value of such shares, so long as such
Grantee has provided the Company, or its designee or agent, with advance written
notice of such sale.

3

--------------------------------------------------------------------------------

2.24   "Family Member

" shall mean, with respect to any Grantee as of any date of determination, (a) a
Person who is a spouse, former spouse, child, stepchild, grandchild, parent,
stepparent, grandparent, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother, sister, brother-in-law, or sister-in-law,
including adoptive relationships, of such Grantee, (b) any Person sharing such
Grantee's household (other than a tenant or employee), (c) a trust in which any
one or more of the Persons specified in clauses (a) and (b) above (and such
Grantee) own more than fifty percent (50%) of the beneficial interest, (d) a
foundation in which any one or more of the Persons specified in clauses (a) and
(b) above (and such Grantee) control the management of assets, and (e) any other
entity in which one or more of the Persons specified in clauses (a) and
(b) above (and such Grantee) own more than fifty percent (50%) of the voting
interests.

2.25   "Good Reason

" shall have the meaning set forth in the Grantee's employment agreement with
the Company, as in effect on the date an Award is granted; provided that if no
such agreement or definition exists, "Good Reason" shall mean, unless otherwise
specified in the Award Agreement, the occurrence of any of the events or
conditions described in clauses (a) and (b) immediately below which are not
cured by the Company (if susceptible to cure by the Company) within thirty (30)
days after the Company has received written notice from the Grantee which notice
must be provided by the Grantee within ninety (90) days of the initial existence
of the event or condition constituting Good Reason specifying the particular
events or conditions which constitute Good Reason and the specific cure
requested by the Grantee: (a) any material reduction in the Grantee's duties or
responsibilities as in effect immediately prior thereto; provided that
diminution of responsibility shall not include any such diminution resulting
from a promotion, death or Disability, the termination of the Grantee's
employment for Cause, or the Grantee's termination of employment other than for
Good Reason; and (b) any reduction in the Grantee's base salary or target bonus
opportunity which is not comparable to reductions in the base salary or target
bonus opportunity of other similarly-situated employees at the Company.



2.26   "Grant Date

" shall mean, as determined by the Committee, the latest to occur of (a) the
date as of which the Committee approves the Award, (b) the date on which the
recipient of an Award first becomes eligible to receive an Award under Article 6
hereof (e.g., in the case of a new hire, the first date on which such new hire
performs any Service), or (c) such subsequent date specified by the Committee in
the corporate action approving the Award.



2.27   "Grantee

" shall mean a Person who receives or holds an Award under the Plan.



2.28   "Incentive Stock Option

" shall mean an "incentive stock option" within the meaning of Code Section 422.



2.29   "Non-qualified Stock Option

" shall mean an Option that is not an Incentive Stock Option.



2.30   "Non-Employee Director

" shall have the meaning set forth in Rule 16b-3 under the Exchange Act.



2.31   "Officer

" shall have the meaning set forth in Rule 16a-1(f) under the Exchange Act.



2.32   "Option

" shall mean an option to purchase one or more shares of Stock at a specified
Option Price awarded to a Grantee pursuant to Article 8.



2.33   "Option Price

" shall mean the per share exercise price for shares of Stock subject to an
Option.



2.34   "Other Agreement

" shall mean any agreement, contract, or understanding heretofore or hereafter
entered into by a Grantee with the Company or an Affiliate, except an agreement,
contract, or understanding that expressly addresses Code Section 280G and/or
Code Section 4999.



2.35   "Other Equity-Based Award

" shall mean an Award representing a right or other interest that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to Stock, other than an Option, a Stock
Appreciation Right, Restricted Stock, a Restricted Stock Unit, a Deferred Stock
Unit, Unrestricted Stock, a Dividend Equivalent Right, or a Performance Share.



2.36   "Outside Director

" shall have the meaning set forth in Code Section 162(m)(4)(C)(i).



2.37   "Parachute Payment

" shall mean a "parachute payment" within the meaning of Code
Section 280G(b)(2).



2.38   "Performance-Based Award

" shall mean an Award of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Deferred Stock Units, Performance Shares, Other
Equity-Based Awards, or cash made subject to the achievement of performance
goals (as provided in Article 13) over a Performance Period specified by the
Committee.



4

--------------------------------------------------------------------------------

2.39   "Performance-Based Compensation

" shall mean compensation under an Award that is intended to satisfy the
requirements of Code Section 162(m) for Qualified Performance-Based Compensation
paid to Covered Employees. Notwithstanding the foregoing, nothing in the Plan
shall be construed to mean that an Award which does not satisfy the requirements
for Qualified Performance-Based Compensation does not constitute
performance-based compensation for other purposes, including the purposes of
Code Section 409A.

2.40   "Performance Measures

" shall mean measures as specified in Section 13.6.4 on which the performance
goal or goals under Performance-Based Awards are based and which are approved by
the Company's shareholders pursuant to, and to the extent required by, the Plan
in order to qualify such Performance-Based Awards as Performance-Based
Compensation.



2.41   "Performance Period

" shall mean the period of time, up to ten (10) years, during or over which the
performance goals under Performance- Based Awards must be met in order to
determine the degree of payout and/or vesting with respect to any such
Performance-Based Awards.



2.42   "Performance Shares

" shall mean a Performance-Based Award representing a right or other interest
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to Stock, made subject to the achievement
of performance goals (as provided in Article 13) over a Performance Period.



2.43   "Person

" shall mean an individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof;
provided that, for purposes of Section 10(a), Section 2.10(c) and Section 10(d),
Person shall have the meaning set forth in Sections 13(d) and 14(d)(2) of the
Exchange Act.



2.44   "Plan

" shall mean this Pernix Therapeutics Holdings, Inc. 2017 Omnibus Incentive
Plan, as amended from time to time.



2.45   "Prior Plans

" shall mean the Amended and Restated Pernix Therapeutics Holdings, Inc. 2015
Omnibus Incentive Plan and the Amended and Restated Pernix Therapeutics
Holdings, Inc. 2009 Stock Incentive Plan.



2.46   "Qualified Performance-Based Compensation

" shall have the meaning set forth in Code Section 162(m).



2.47   "Restricted Period

" shall mean a period of time established by the Committee during which an Award
of Restricted Stock, Restricted Stock Units, or Deferred Stock Units is subject
to restrictions.



2.48   "Restricted Stock

" shall mean shares of Stock awarded to a Grantee pursuant to Article 10.



2.49   "Restricted Stock Unit

" shall mean a bookkeeping entry representing the equivalent of one (1) share of
Stock awarded to a Grantee pursuant to Article 10 that may be settled, subject
to the terms and conditions of the applicable Award Agreement, in shares of
Stock, cash, or a combination thereof.



2.50   "SAR Price

" shall mean the per share exercise price of a SAR.



2.51   "Securities Act

" shall mean the Securities Act of 1933, as amended, as now in effect or as
hereafter amended, and any successor thereto.



2.52   "Securities Market

" shall mean an established securities market.



2.53   "Separation from Service

" shall have the meaning set forth in Code Section 409A.



2.54   "Service

" shall mean service qualifying a Grantee as a Service Provider to the Company
or an Affiliate. Unless otherwise provided in the applicable Award Agreement, a
Grantee's change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate. Subject to the preceding sentence, any
determination by the Committee whether a termination of Service shall have
occurred for purposes of the Plan shall be final, binding, and conclusive. If a
Service Provider's employment or other Service relationship is with an Affiliate
and the applicable entity ceases to be an Affiliate, a termination of Service
shall be deemed to have occurred when such entity ceases to be an Affiliate
unless the Service Provider transfers his or her employment or other Service
relationship to the Company or any other Affiliate.



5

--------------------------------------------------------------------------------

2.55   "Service Provider

" shall mean (a) an Employee or director of the Company or an Affiliate, or (b)
a consultant or adviser to the Company or an Affiliate (i) who is a natural
person, (ii) who is currently providing bona fide services to the Company or an
Affiliate, and (iii) whose services are not in connection with the Company's
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company's Capital Stock.

2.56   "Service Recipient Stock

" shall have the meaning set forth in Code Section 409A.



2.57   "Share Limit

" shall have the meaning set forth in Section 4.1.



2.58   "Short-Term Deferral Period

" shall have the meaning set forth in Code Section 409A.



2.59   "Stock

" shall mean the common stock, par value $0.01 per share, of the Company, or any
security into which shares of Stock may be changed or for which shares of Stock
may be exchanged as provided in Section 16.1.



2.60   "Stock Appreciation Right

" or "SAR" shall mean a right granted to a Grantee pursuant to Article 9.



2.61   "Stock Exchange

" shall mean the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ
Global Market, the NASDAQ Global Select Market, or another established national
or regional stock exchange.



2.62   "Subsidiary

" shall mean any corporation (other than the Company) or non-corporate entity
with respect to which the Company owns, directly or indirectly, fifty percent
(50%) or more of the total combined voting power of all classes of Voting Stock.
In addition, any other entity may be designated by the Committee as a
Subsidiary, provided that (a) such entity could be considered as a subsidiary
according to generally accepted accounting principles in the United States of
America and (b) in the case of an Award of Options or Stock Appreciation Rights,
such Award would be considered to be granted in respect of Service Recipient
Stock under Code Section 409A.



2.63   "Substitute Award

" shall mean an Award granted upon assumption of, or in substitution for,
outstanding awards previously granted under a compensatory plan of the Company,
an Affiliate, or a business entity acquired or to be acquired by the Company or
an Affiliate or with which the Company or an Affiliate has combined or will
combine.



2.64   "Ten Percent Shareholder

" shall mean a natural Person who owns more than ten percent (10%) of the total
combined voting power of all classes of Voting Stock of the Company, the
Company's parent (if any), or any of the Company's Subsidiaries. In determining
stock ownership, the attribution rules of Code Section 424(d) shall be applied.



2.65   "Unrestricted Stock

" shall mean Stock that is free of any restrictions.



2.66   "Voting Stock

" shall mean, with respect to any Person, Capital Stock of any class or kind
ordinarily having the power to vote for the election of directors, managers, or
other voting members of the governing body of such Person.



3.   ADMINISTRATION OF THE PLAN

3.1   Committee.

3.1.1   Powers and Authorities.

The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company's articles of incorporation and bylaws and Applicable Laws. Without
limiting the generality of the foregoing, the Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award, or any Award Agreement and shall have
full power and authority to take all such other actions and to make all such
other determinations not inconsistent with the specific terms and provisions of
the Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award, or any Award Agreement. All such actions
and determinations shall be made by (a) the affirmative vote of a majority of
the members of the Committee present at a meeting at which a quorum is present,
or (b) the unanimous consent of the members of the Committee executed in writing
or evidenced by electronic transmission in accordance with the Company's
articles of incorporation and bylaws and Applicable Laws. Unless otherwise
expressly determined by the Board, the Committee shall have the authority to
interpret and construe all provisions of the Plan, any Award, and any Award
Agreement, and any such interpretation or construction, and any other
determination contemplated to be made under the Plan or any Award Agreement, by
the Committee shall be final, binding, and conclusive on all Persons, whether or
not expressly provided for in any provision of the Plan, such Award, or such
Award Agreement.

6

--------------------------------------------------------------------------------

In the event that the Plan, any Award, or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1 if the Board has delegated the
power and authority to do so to such Committee.

3.1.2   Composition of the Committee.

The Committee shall be a committee composed of not fewer than two (2) directors
of the Company designated by the Board to administer the Plan. Each member of
the Committee shall be (a) a Non-Employee Director, (b) an Outside Director, and
(c) an independent director in accordance with the rules of any Stock

Exchange on which the Stock is listed; provided that any action taken by the
Committee shall be valid and effective whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 3.1.2 or otherwise
provided in any charter of the Committee. Without limiting the generality of the
foregoing, the Committee may be the Compensation Committee of the Board or a
subcommittee thereof if the Compensation Committee of the Board or such
subcommittee satisfies the foregoing requirements.

3.1.3   Other Committees.

The Board also may appoint one or more committees of the Board, each composed of
one or more directors of the Company who need not be Outside Directors, which
(a) may administer the Plan with respect to Grantees who are not Officers or
directors of the Company, (b) may grant Awards under the Plan to such Grantees,
and (c) may determine all terms of such Awards, in each case, excluding (for the
avoidance of doubt) Performance-Based Awards intending to constitute Qualified
Performance-Based Compensation and subject, if applicable, to the requirements
of Rule 16b-3 under the Exchange Act and the rules of any Stock Exchange or
Securities Market on which the Stock is listed or publicly traded.

3.1.4   Delegation by the Committee.

To the extent permitted by Applicable Laws, the Committee may, by resolution,
delegate some or all of its authority with respect to the Plan and Awards to the
Chief Executive Officer of the Company and/or any other officer of the Company
designated by the Committee, provided that the Committee may not delegate its
authority hereunder (a) to make Awards to directors of the Company, (b) to make
Awards to Employees who are (i) Officers, (ii) Covered Employees, or (iii)
officers of the Company who are delegated authority by the Committee pursuant to
this Section 3.1.4, or (c) to interpret the Plan, any Award, or any Award
Agreement. Any delegation hereunder shall be subject to the restrictions and
limits that the Committee specifies at the time of such delegation or
thereafter. Nothing in the Plan shall be construed as obligating the Committee
to delegate authority to any officer of the Company, and the Committee may at
any time rescind the authority delegated to an officer of the Company appointed
hereunder and delegate authority to one or more other officers of the Company.
At all times, an officer of the Company delegated authority pursuant to this
Section 3.1.4 shall serve in such capacity at the pleasure of the Committee. Any
action undertaken by any such officer of the Company in accordance with the
Committee's delegation of authority shall have the same force and effect as if
undertaken directly by the Committee, and any reference in the Plan to the
"Committee" shall, to the extent consistent with the terms and limitations of
such delegation, be deemed to include a reference to each such officer.

3.2   Board.

The Board, from time to time, may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company's articles of incorporation and
bylaws and Applicable Laws.

7

--------------------------------------------------------------------------------

3.3   Terms of Awards.

3.3.1   Committee Authority.

Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:

 a. designate Grantees;
 b. determine the type or types of Awards to be made to a Grantee;
 c. determine the number of shares of Stock to be subject to an Award or to
    which an Award relates;
 d. establish the terms and conditions of each Award (including the Option
    Price, the SAR Price, and the purchase price for applicable Awards; the
    nature and duration of any restriction or condition (or provision for lapse
    thereof) relating to the vesting, exercise, transfer, or forfeiture of an
    Award or the shares of Stock subject thereto; the treatment of an Award in
    the event of a Change in Control (subject to applicable agreements); and any
    terms or conditions that may be necessary to qualify Options as Incentive
    Stock Options);
 e. prescribe the form of each Award Agreement evidencing an Award;
 f. subject to the limitation on repricing in Section 3.4, amend, modify, or
    supplement the terms of any outstanding Award, which authority shall include
    the authority, in order to effectuate the purposes of the Plan but without
    amending the Plan, to make Awards or to modify outstanding Awards made to
    eligible natural Persons who are foreign nationals or are natural Persons
    who are employed outside the United States to reflect differences in local
    law, tax policy, or custom; provided that, notwithstanding the foregoing, no
    amendment, modification, or supplement of the terms of any outstanding Award
    shall, without the consent of the Grantee thereof, materially impair such
    Grantee's rights under such Award; and
 g. make Substitute Awards.

3.3.2   Forfeiture; Recoupment.

The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award thereunder on account
of actions taken by, or failed to be taken by, such Grantee in violation or
breach of, or in conflict with, any (a) employment agreement,
(b) non-competition agreement, (c) agreement prohibiting solicitation of
Employees or clients of the Company or an Affiliate, (d) confidentiality
obligation with respect to the Company or an Affiliate, (e) Company or Affiliate
policy or procedure, (f) other agreement, or (g) other obligation of such
Grantee to the Company or an Affiliate, as and to the extent specified in such
Award Agreement. If the Grantee of an outstanding Award is an Employee of the
Company or an Affiliate and such Grantee's Service is terminated for Cause, the
Committee may annul such Grantee's outstanding Award as of the date of the
Grantee's termination of Service for Cause.

Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company (x) to the extent set forth in an Award Agreement
or (y) to the extent the Grantee is, or in the future becomes, subject to
(1) any Company or Affiliate "clawback" or recoupment policy that is adopted to
comply with the requirements of any Applicable Laws, or (2) any Applicable Laws
which impose mandatory recoupment, under circumstances set forth in such
Applicable Laws, and in the event of an inconsistency between (x), (y)(1) and
(y)(2), the provision of broadest applicability shall apply.

3.4   No Repricing.

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities, or other property), stock
split, extraordinary dividend, recapitalization, Change in Control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock, or other securities or similar
transaction), the Company may not: (a) amend the terms of outstanding Options or
SARs to reduce the Option Price or SAR Price, as applicable, of such outstanding
Options or SARs; (b) cancel outstanding Options or SARs in exchange for or
substitution of Options or SARs with an Option Price or SAR Price, as
applicable, that is less than the Option Price or SAR Price, as applicable, of
the original Options or SARs; or (c) cancel outstanding Options or SARs with an
Option Price or SAR Price, as applicable, above the current Fair Market Value in
exchange for cash or other securities, in each case, unless such action is
subject to and approved by the Company's shareholders.

8

--------------------------------------------------------------------------------

3.5   Deferral Arrangement.

The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalent Rights and, in connection
therewith, provisions for converting such credits into Deferred Stock Units and
for restricting deferrals to comply with hardship distribution rules affecting
tax-qualified retirement plans subject to Code Section 401(k)(2)(B)(IV);
provided that no Dividend Equivalent Rights may be granted in connection with,
or related to, an Award of Options or SARs. Any such deferrals shall be made in
a manner that complies with Code Section 409A, including, if applicable, with
respect to when a Separation from Service occurs.

3.6   Registration; Share Certificates.

Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including by book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates.

4.   STOCK SUBJECT TO THE PLAN

4.1   Number of Shares of Stock Available for Awards.

Subject to such additional shares of Stock as shall be available for issuance
under the Plan pursuant to Section 4.2, and subject to adjustment pursuant to
Section 16, the maximum number of shares of Stock reserved for issuance under
the Plan shall be amended from 1.0 million to 1.6 million shares plus (i) the
number of shares of Stock available for future awards under the Prior Plans as
of the Effective Date, plus (ii) the number of shares of Stock related to awards
outstanding under the Prior Plans as of the Effective Date that thereafter
terminate by expiration or forfeiture, cancellation, or otherwise without the
issuance of such shares of Stock (collectively, the "Share Limit"). Such shares
of Stock may be authorized and unissued shares of Stock, treasury shares of
Stock, or any combination of the foregoing, as may be determined from time to
time by the Board or by the Committee. Any of the shares of Stock reserved and
available for issuance under the Plan may be used for any type of Award under
the Plan, and any or all of the shares of Stock reserved for issuance under the
Plan shall be available for issuance pursuant to Incentive Stock Options.

4.2   Adjustments in Authorized Shares of Stock.

In connection with mergers, reorganizations, separations, or other transactions
to which Code Section 424(a) applies, the Committee shall have the right to
cause the Company to assume awards previously granted under a compensatory plan
of another business entity that is a party to such transaction and to grant
Substitute Awards under the Plan for such awards. The Share Limit shall neither
be increased nor decreased by the number of shares of Stock subject to any such
assumed awards and Substitute Awards. Shares available for issuance under a
shareholder-approved plan of a business entity that is a party to such
transaction (as appropriately adjusted, if necessary, to reflect such
transaction) may be used for Awards under the Plan and shall not reduce the
number of shares of Stock otherwise available for issuance under the Plan,
subject to applicable rules of any Stock Exchange or Securities Market on which
the Stock is listed or publicly traded.

4.3   Share Usage.

Shares of Stock subject to an Award shall be counted as used as of the Grant
Date for purposes of calculating the number of shares of Stock available for
issuance under Section 4.1.

Any shares of Stock that are subject to Awards, including shares of Stock
acquired through dividend reinvestment pursuant to Article 10, shall be counted
against the Share Limit as one (1) share of Stock for every one (1) share of
Stock subject to an Award. The number of shares of Stock subject to an Award of
Stock-settled SARs shall be counted against the Share Limit as one (1) share of
Stock for every one (1) share of Stock subject to such Award regardless of the
number of shares of Stock actually issued to settle such SARs upon the exercise
of the SARs. A number of shares of Stock at least equal to the target number of
shares issuable under Performance Shares shall be counted against the Share
Limit as of the Grant Date, but such number shall be adjusted to equal the
actual number of shares issued upon settlement of the Performance Shares to the
extent different from such number of shares. Awards that do not entitle the
Grantee thereof to receive or purchase shares of Stock and Awards that are
settled in cash shall not be counted against the Share Limit set forth in
Section 4.1.

9

--------------------------------------------------------------------------------

If any shares of Stock subject to an Award are not purchased or are forfeited or
expire or if an Award otherwise terminates without delivery of any Stock subject
thereto or is settled in cash in lieu of shares, then the number of shares of
Stock counted against the Share Limit with respect to such Award shall, to the
extent of any such forfeiture, termination, expiration, or settlement, again be
available for making Awards under the Plan.

The number of shares of Stock available for issuance under the Plan shall not be
increased by the number of shares of Stock (i) tendered, withheld, or subject to
an Option granted under the Plan surrendered in connection with the payment of
the Option Price upon exercise of an Option or in connection with the Company's
tax withholding obligations with respect to Options or Stock-settled SARs, (ii)
that were not issued upon the net settlement or net exercise of a Stock-settled
SAR granted under the Plan, (iii) deducted or delivered from payment of an Award
granted under the Plan in connection with the Company's tax withholding
obligations as provided in Section 18.3, or (iv) purchased by the Company with
proceeds from Option exercises.

5.   TERM; AMENDMENT, SUSPENSION, AND TERMINATION

5.1   Term.

The Plan shall become effective as of the Effective Date. Following the
Effective Date, no awards shall be made under the Prior Plans. The Plan shall
terminate on the first to occur of (a) the day before the tenth
(10th) anniversary of the Effective Date, (b) the date determined in accordance
with Section 5.2, and (c) the date determined in accordance with Section 16.3;
provided, however, that Incentive Stock Options may not be granted under the
Plan after the tenth (10th) anniversary of the date of the Board's adoption of
the Plan. Upon such termination of the Plan, all outstanding Awards shall
continue to have full force and effect in accordance with the provisions of the
terminated Plan and the applicable Award Agreement (or other documents
evidencing such Awards).

5.2   Amendment, Suspension, and Termination.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan; provided that, with respect to Awards theretofore granted under the
Plan, no amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, materially impair the rights or obligations under any
such Award. The effectiveness of any amendment to the Plan shall be contingent
on approval of such amendment by the Company's shareholders to the extent
provided by the Board or required by Applicable Laws; provided that no amendment
shall be made to the no-repricing provisions of Section 3.4, the Option Pricing
provisions of Section 8.1, or the SAR Pricing provisions of Section 9.1 without
the approval of the Company's shareholders.

6.   AWARD ELIGIBILITY AND LIMITATIONS

6.1   Eligible Grantees.

Subject to this Article 6, Awards may be made under the Plan to (a) any Service
Provider, as the Committee shall determine and designate from time to time, and
(b) any other individual whose participation in the Plan is determined to be in
the best interests of the Company by the Committee.

6.2   Limitation on Shares of Stock Subject to Awards and Cash Awards.

During any time when the Company has any class of common equity securities
registered under Section 12 of the Exchange Act, but subject to adjustment as
provided in Article 16:

The maximum number of shares of Stock that may be granted under the Plan,
pursuant to Options or SARs, in a calendar year to any Person eligible for an
Award under Section 6.1, other than a non-employee director of the Company, is
five hundred thousand (500,000) shares;

The maximum number of shares of Stock that may be granted under the Plan,
pursuant to Awards other than Options or SARs that are intended to be Qualified
Performance-Based Compensation and are Stock-denominated and are either Stock-
or cash-settled, in a calendar year to any Person eligible for an Award under
Section 6.1 who is a Covered Employee is five hundred thousand (500,000) shares;

The maximum number of shares of Stock subject to Awards granted during a single
calendar year to any non-employee director, taken together with any cash fees
paid to such non-employee director during the calendar year, shall not exceed
five hundred thousand dollars ($500,000) in total value (calculating the value
of any such Awards based on the grant date fair value of such Awards for
financial reporting purposes); and

10

--------------------------------------------------------------------------------

The maximum amount that may be paid as a cash-denominated Performance-Based
Award (whether or not cash-settled) that is intended to qualify as
Performance-Based Compensation for a Performance Period of twelve (12) months or
less to any Person eligible for an Award under Section 6.1 who is a Covered
Employee shall be ten million dollars ($10,000,000), and the maximum amount that
may be paid as a cash-denominated Performance-Based Award (whether or not
cash-settled) that is intended to qualify as Performance-Based Compensation for
a Performance Period of greater than twelve (12) months to any Person eligible
for an Award under Section 6.1 who is a Covered Employee shall be ten million
dollars ($10,000,000) times the number of years in the Performance Period.

6.3   Stand-Alone, Additional, Tandem, and Substitute Awards.

Subject to Section 3.4, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, an Affiliate, or any business entity that has been
a party to a transaction with the Company or an Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or an Affiliate. Such
additional, tandem, exchange, or Substitute Awards may be granted at any time.
If an Award is granted in substitution or exchange for another Award, or for an
award granted under another plan of the Company, an Affiliate, or any business
entity that has been a party to a transaction with the Company or an Affiliate,
the Committee shall require the surrender of such other Award or award under
such other plan in consideration for the grant of such exchange or Substitute
Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash payments under other plans of the Company or an
Affiliate. Notwithstanding Section 8.1 and Section 9.1, but subject to
Section 3.4, the Option Price of an Option or the SAR Price of a SAR that is a
Substitute Award may be less than one hundred percent (100%) of the Fair Market
Value of a share of Stock on the original Grant Date; provided that such Option
Price or SAR Price is determined in accordance with the principles of Code
Section 424 for any Incentive Stock Option and consistent with Code Section 409A
for any other Option or SAR.

7.   AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine. Award Agreements utilized under the Plan from time to time or
at the same time need not contain similar provisions but shall be consistent
with the terms of the Plan. Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Non-qualified Stock
Options or Incentive Stock Options, and, in the absence of such specification,
such Options shall be deemed to constitute Non-qualified Stock Options. In the
event of any inconsistency between the Plan and an Award Agreement, the
provisions of the Plan shall control.

8.   TERMS AND CONDITIONS OF OPTIONS

8.1   Option Price.

The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option. Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of one (1) share of Stock on the Grant Date; provided that, in the event that a
Grantee is a Ten Percent Shareholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of one (1) share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of one (1) share of Stock.

8.2   Vesting and Exercisability.

Subject to Sections 8.3 and 16.3, each Option granted under the Plan shall
become vested and/or exercisable at such times and under such conditions as
shall be determined by the Committee and stated in the Award Agreement, in
another agreement with the Grantee, or otherwise in writing.

8.3   Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, on the day before the tenth
(10th) anniversary of the Grant Date of such Option, or under such circumstances
and on such date prior thereto as is set forth in the Plan or as may be fixed by
the Committee and stated in the Award Agreement relating to such Option;
provided that, in the event that the Grantee is a Ten Percent Shareholder, an
Option granted to such Grantee that is intended to be an Incentive Stock Option
shall not be exercisable after the day before the fifth (5th) anniversary of the
Grant Date of such Option.

11

--------------------------------------------------------------------------------

8.4   Termination of Service.

Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
such Option following termination of such Grantee's Service. Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.

8.5   Limitations on Exercise of Option.

Notwithstanding any provision of the Plan to the contrary, in no event may any
Option be exercised, in whole or in part, after the occurrence of an event
referred to in Article 16 which results in the termination of such Option.

8.6   Method of Exercise.

Subject to the terms of Article 14 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee's delivery to the Company or its
designee or agent of notice of exercise on any business day, at the Company's
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee. Such notice shall specify the number of shares of Stock with respect
to which such Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which such Option is being
exercised, plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.

8.7   Rights of Holders of Options.

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising an Option shall have none of the rights of a
shareholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
Option, to direct the voting of the shares of Stock subject to such Option, or
to receive notice of any meeting of the Company's shareholders) until the shares
of Stock subject thereto are fully paid and issued to such Grantee or other
Person. Except as provided in Article 16, no adjustment shall be made for
dividends, distributions, or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.

8.8   Delivery of Stock.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee's ownership of the shares of Stock subject to such
Option as shall be consistent with Section 3.6.

8.9   Transferability of Options.

Except as provided in Section 8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee's legal incapacity
or incompetency, such Grantee's guardian or legal representative) may exercise
such Option. Except as provided in Section 8.10, no Option shall be assignable
or transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

8.10   Family Transfers.

If authorized in the applicable Award Agreement or by the Committee, in its sole
discretion, a Grantee may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member. For the purpose of
this Section 8.10, a transfer "not for value" is a transfer which is (a) a gift,
(b) a transfer under a domestic relations order in settlement of marital
property rights, or (c) unless Applicable Laws do not permit such transfer, a
transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (and/or the Grantee) in exchange for an
interest in such entity. Following a transfer under this Section 8.10, any such
Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to such transfer. Subsequent transfers of
transferred Options shall be prohibited except to Family Members of the original
Grantee in accordance with this Section 8.10 or by will or the laws of descent
and distribution. The provisions of Section 8.4 relating to termination of
Service shall continue to be applied with respect to the original Grantee of the
Option, following which such Option shall be exercisable by the transferee only
to the extent, and for the periods specified, in Section 8.4.

12

--------------------------------------------------------------------------------

8.11   Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (a) if the Grantee of
such Option is an Employee of the Company or any corporate Subsidiary, (b) to
the extent specifically provided in the related Award Agreement, and (c) to the
extent that the aggregate Fair Market Value (determined at the time such Option
is granted) of the shares of Stock with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed one hundred thousand dollars ($100,000). Except to
the extent provided in the regulations under Code Section 422, this limitation
shall be applied by taking Options into account in the order in which they were
granted.

8.12   Notice of Disqualifying Disposition.

If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances provided in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition immediately but in no event
later than ten (10) days thereafter.

9.   TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1   Right to Payment and SAR Price.

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (a) the Fair Market Value of one (1) share of
Stock on the date of exercise, over (b) the SAR Price as determined by the
Committee. The Award Agreement for a SAR shall specify the SAR Price, which
shall be no less than the Fair Market Value of one (1) share of Stock on the
Grant Date of such SAR. SARs may be granted in tandem with all or part of an
Option granted under the Plan or at any subsequent time during the term of such
Option, in combination with all or any part of any other Award, or without
regard to any Option or other Award; provided that a SAR that is granted in
tandem with all or part of an Option shall have the same term, and expire at the
same time, as the related Option.

9.2   Other Terms.

The Committee shall determine, on the Grant Date or thereafter, the time or
times at which, and the circumstances under which, a SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future Service requirements); the time or times at which SARs shall cease to be
or become exercisable following termination of Service or upon other conditions;
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which shares of Stock shall be delivered or
deemed to be delivered to Grantees, whether or not a SAR shall be granted in
tandem or in combination with any other Award; and any and all other terms and
conditions of any SAR; provided that no SARs shall be granted to Grantees who
are entitled to overtime under Applicable Laws that will vest or be exercisable
within a six (6)-month period starting on the Grant Date.

9.3   Term.

Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, on the day before the tenth (10th) anniversary of the Grant Date of such
SAR or under such circumstances and on such date prior thereto as is set forth
in the Plan or as may be fixed by the Committee and stated in the Award
Agreement relating to such SAR.

9.4   Rights of Holders of SARs.

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising a SAR shall have none of the rights of a
shareholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock underlying such
SAR, to direct the voting of the shares of Stock underlying such SAR, or to
receive notice of any meeting of the Company's shareholders) until the shares of
Stock underlying such SAR, if any, are issued to such Grantee or other Person.
Except as provided in Article 16, no adjustment shall be made for dividends,
distributions, or other rights with respect to any shares of Stock underlying a
SAR for which the record date is prior to the date of issuance of such shares of
Stock, if any.

13

--------------------------------------------------------------------------------

9.5   Transferability of SARs.

Except as provided in Section 9.6, during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee's legal incapacity or
incompetency, such Grantee's guardian or legal representative) may exercise such
SAR. Except as provided in Section 9.6, no SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

9.6   Family Transfers.

If authorized in the applicable Award Agreement or by the Committee, in its sole
discretion, a Grantee may transfer, not for value, all or part of a SAR to any
Family Member. For the purpose of this Section 9.6, a transfer "not for value"
is a transfer which is (a) a gift, (b) a transfer under a domestic relations
order in settlement of marital property rights, or (c) unless Applicable Laws do
not permit such transfer, a transfer to an entity in which more than fifty
percent (50%) of the voting interests are owned by Family Members (and/or the
Grantee) in exchange for an interest in such entity. Following a transfer under
this Section 9.6, any such SAR shall continue to be subject to the same terms
and conditions as were in effect immediately prior to such transfer. Subsequent
transfers of transferred SARs shall be prohibited except to Family Members of
the original Grantee in accordance with this Section 9.6 or by will or the laws
of descent and distribution.

10.   TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND
DEFERRED STOCK UNITS

10.1   Grant of Restricted Stock, Restricted Stock Units, and Deferred Stock
Units.

Awards of Restricted Stock, Restricted Stock Units, and Deferred Stock Units may
be made for consideration or for no consideration, other than the par value of
the shares of Stock, which shall be deemed paid by past Service or, if so
provided in the related Award Agreement or a separate agreement, the promise by
the Grantee to perform future Service to the Company or an Affiliate.

10.2   Restrictions.

At the time a grant of Restricted Stock, Restricted Stock Units, or Deferred
Stock Units is made, the Committee may, in its sole discretion, (a) establish a
Restricted Period applicable to such Restricted Stock, Restricted Stock Units,
or Deferred Stock Units and (b) prescribe restrictions in addition to or other
than the expiration of the Restricted Period, including the achievement of
corporate or individual performance goals, which may be applicable to all or any
portion of such Restricted Stock, Restricted Stock Units, or Deferred Stock
Units as provided in Article 13. Awards of Restricted Stock, Restricted Stock
Units, and Deferred Stock Units may not be sold, transferred, assigned, pledged,
or otherwise encumbered or disposed of during the Restricted Period or prior to
the satisfaction of any other restrictions prescribed by the Committee with
respect to such Awards.

10.3   Registration; Restricted Stock Certificates.

Pursuant to Section 3.6, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration shall be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement. Subject to Section 3.6 and the immediately following
sentence, the Company may issue, in the name of each Grantee to whom Restricted
Stock has been granted, certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date of such Restricted Stock. The Committee may provide in an Award
Agreement with respect to an Award of Restricted Stock that either (a) the
Secretary of the Company shall hold such certificates for such Grantee's benefit
until such time as such shares of Restricted Stock are forfeited to the Company
or the restrictions applicable thereto lapse and such Grantee shall deliver a
stock power to the Company with respect to each certificate, or (b) such
certificates shall be delivered to such Grantee, provided that such certificates
shall bear legends that comply with Applicable Laws and make appropriate
reference to the restrictions imposed on such Award of Restricted Stock under
the Plan and such Award Agreement.

10.4   Rights of Holders of Restricted Stock.

Unless the Committee provides otherwise in an Award Agreement and subject to the
restrictions set forth in the Plan, any applicable Company program, and the
applicable Award Agreement, holders of Restricted Stock shall have the right to
vote such shares of Restricted Stock and the right to receive any dividend
payments or distributions declared or paid with respect to such shares of
Restricted Stock. The Committee may provide in an Award Agreement evidencing a
grant of Restricted Stock that (a) any cash dividend payments or distributions
paid on Restricted Stock shall be reinvested in shares of Stock, which may or
may not

14

--------------------------------------------------------------------------------

be subject to the same vesting conditions and restrictions as applicable to such
underlying shares of Restricted Stock or (b) any dividend payments or
distributions declared or paid on shares of Restricted Stock shall only be made
or paid upon satisfaction of the vesting conditions and restrictions applicable
to such shares of Restricted Stock. Notwithstanding the foregoing, cash
dividends declared or paid on shares of Restricted Stock shall not vest or
become payable unless and until the shares of Restricted Stock to which the
dividends apply become vested and nonforfeitable. All stock dividend payments or
distributions, if any, received by a Grantee with respect to shares of
Restricted Stock as a result of any stock split, stock dividend, combination of
stock, or other similar transaction shall be subject to the same vesting
conditions and restrictions as applicable to such underlying shares of
Restricted Stock.

10.5   Rights of Holders of Restricted Stock Units and Deferred Stock Units.

10.5.1   Voting and Dividend Rights.

Holders of Restricted Stock Units and Deferred Stock Units shall have no rights
as shareholders of the Company (for example, the right to receive dividend
payments or distributions attributable to the shares of Stock underlying such
Restricted Stock Units and Deferred Stock Units, to direct the voting of the
shares of Stock underlying such Restricted Stock Units and Deferred Stock Units,
or to receive notice of any meeting of the Company's shareholders). The
Committee may provide in an Award Agreement evidencing an Award of Restricted
Stock Units or Deferred Stock Units that the holder thereof shall be entitled to
receive Dividend Equivalent Rights with respect to each Restricted Stock Unit or
Deferred Stock Unit.

10.5.2   Creditor's Rights.

A holder of Restricted Stock Units or Deferred Stock Units shall have no rights
other than those of a general unsecured creditor of the Company. Restricted
Stock Units and Deferred Stock Units represent unfunded and unsecured
obligations of the Company, subject to the terms and conditions of the
applicable Award Agreement.

10.6   Termination of Service.

Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, but prior to termination of Grantee's Service, upon the termination
of such Grantee's Service, any Restricted Stock, Restricted Stock Units, or
Deferred Stock Units held by such Grantee that have not vested, or with respect
to which all applicable restrictions and conditions have not lapsed, shall
immediately be deemed forfeited. Upon forfeiture of such Restricted Stock,
Restricted Stock Units, or Deferred Stock Units, the Grantee thereof shall have
no further rights with respect thereto, including any right to vote such
Restricted Stock or any right to receive dividends or Dividend Equivalent
Rights, as applicable, with respect to such Restricted Stock, Restricted Stock
Units, or Deferred Stock Units.

10.7   Purchase of Restricted Stock and Shares of Stock Subject to Restricted
Stock Units and Deferred Stock Units.

The Grantee of an Award of Restricted Stock, vested Restricted Stock Units, or
vested Deferred Stock Units shall be required, to the extent required by
Applicable Laws, to purchase such Restricted Stock or the shares of Stock
subject to such vested Restricted Stock Units or Deferred Stock Units from the
Company at a purchase price equal to the greater of (x) the aggregate par value
of the shares of Stock represented by such Restricted Stock or such vested
Restricted Stock Units or Deferred Stock Units or (y) the purchase price, if
any, specified in the Award Agreement relating to such Restricted Stock or such
vested Restricted Stock Units or Deferred Stock Units. Such purchase price shall
be payable in a form provided in Article 14 or, in the sole discretion of the
Committee, in consideration for Service rendered or to be rendered by the
Grantee to the Company or an Affiliate.

10.8   Delivery of Shares of Stock.

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, including, without
limitation, any performance goals or delayed delivery period, the restrictions
applicable to Restricted Stock, Restricted Stock Units, or Deferred Stock Units
settled in shares of Stock shall lapse, and, unless otherwise provided in the
applicable Award Agreement, a book-entry or direct registration (including
transaction advices) or a certificate evidencing ownership of such shares of
Stock shall, consistent with Section 3.6, be issued, free of all such
restrictions, to the Grantee thereof or such Grantee's beneficiary or estate, as
the case may be. Neither the Grantee, nor the Grantee's beneficiary or estate,
shall have any further rights with regard to a Restricted Stock Unit or Deferred
Stock Unit once the shares of Stock represented by such Restricted Stock Unit or
Deferred Stock Unit have been delivered in accordance with this Section 10.8.

15

--------------------------------------------------------------------------------

11.   TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED
AWARDS

11.1   Unrestricted Stock Awards.

The Committee may, in its sole discretion, grant (or sell at the par value of a
share of Stock or at such other higher purchase price as shall be determined by
the Committee) an Award to any Grantee pursuant to which such Grantee may
receive shares of Unrestricted Stock under the Plan. Awards of Unrestricted
Stock may be granted or sold to any Grantee as provided in the immediately
preceding sentence in respect of Service rendered or, if so provided in the
related Award Agreement or a separate agreement, to be rendered by the Grantee
to the Company or an Affiliate or other valid consideration, in lieu of or in
addition to any cash compensation due to such Grantee.

11.2   Other Equity-Based Awards.

The Committee may, in its sole discretion, grant Awards in the form of Other
Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. Awards granted pursuant to this Section 11.2 may be
granted with vesting, value, and/or payment contingent upon the achievement of
one or more performance goals. The Committee shall determine the terms and
conditions of Other Equity-Based Awards on the Grant Date or thereafter. Unless
the Committee provides otherwise in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing after such Award Agreement is issued,
but prior to termination of the Grantee's Service, upon the termination of a
Grantee's Service, any Other Equity-Based Awards held by such Grantee that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited. Upon forfeiture of any
Other Equity-Based Award, the Grantee thereof shall have no further rights with
respect to such Other Equity-Based Award.

12.   TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

12.1   Dividend Equivalent Rights.

A Dividend Equivalent Right may be granted hereunder, provided that no Dividend
Equivalent Rights may be granted in connection with, or related to, an Award of
Options or SARs. The terms and conditions of Dividend Equivalent Rights shall be
specified in the Award Agreement therefor. Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently (with or without
being subject to forfeiture or a repayment obligation) or may be deemed to be
reinvested in additional shares of Stock or Awards, which may thereafter accrue
additional Dividend Equivalent Rights (with or without being subject to
forfeiture or a repayment obligation). Dividend Equivalent Rights may be settled
in cash, shares of Stock, or a combination thereof, in a single installment or
in multiple installments, all as determined in the sole discretion of the
Committee. A Dividend Equivalent Right granted as a component of another Award
may (a) provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award and that such Dividend Equivalent Right shall expire or be forfeited or
annulled under the same conditions as such other Award or (b) contain terms and
conditions which are different from the terms and conditions of such other
Award, provided that Dividend Equivalent Rights granted as a component of
another Award shall not vest or become payable unless and until the Award to
which the Dividend Equivalent Rights correspond becomes vested and settled.

12.2   Termination of Service.

Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, a Grantee's rights in all Dividend Equivalent Rights shall
automatically terminate upon such Grantee's termination of Service for any
reason.

13.   TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

13.1   Grant of Performance-Based Awards.

Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Performance-Based Awards in such amounts and upon
such terms as the Committee shall determine.

16

--------------------------------------------------------------------------------

13.2   Value of Performance-Based Awards.

Each grant of a Performance-Based Award shall have an initial cash value or an
actual or target number of shares of Stock that is established by the Committee
as of the Grant Date. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are achieved, shall
determine the value and/or number of shares of Stock subject to a
Performance-Based Award that shall be paid out to the Grantee thereof.

13.3   Earning of Performance-Based Awards.

Subject to the terms of the Plan, in particular Section 13.6.3, after the
applicable Performance Period has ended, the Grantee of a Performance-Based
Award shall be entitled to receive a payout of the value earned under such
Performance-Based Award by such Grantee over such Performance Period.

13.4   Form and Timing of Payment of Performance-Based Awards.

Payment of the value earned under Performance-Based Awards shall be made, as
determined by the Committee, in the form, at the time, and in the manner
described in the applicable Award Agreement. Subject to the terms of the Plan,
the Committee, in its sole discretion, (i) may pay the value earned under
Performance-Based Awards in the form of cash, shares of Stock, other Awards, or
a combination thereof, including shares of Stock and/or Awards that are subject
to any restrictions deemed appropriate by the Committee, and (ii) shall pay the
value earned under Performance-Based Awards at the close of the applicable
Performance Period, or as soon as reasonably practicable after the Committee has
determined that the performance goal or goals relating thereto have been
achieved; provided that, unless specifically provided in the Award Agreement for
such Performance-Based Awards, such payment shall occur no later than the
fifteenth (15th) day of the third (3rd) month following the end of the calendar
year in which such Performance Period ends. The determination of the Committee
with respect to the form of payout of such Performance-Based Awards shall be set
forth in the Award Agreement therefor.

13.5   Performance Conditions.

The right of a Grantee to exercise or to receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. If and to the extent
required under Code Section 162(m), any power or authority relating to an Award
intended to qualify under Code Section 162(m) shall be exercised by the
Committee and not by the Board.

13.6   Performance-Based Awards Granted to Designated Covered Employees.

If and to the extent that the Committee determines that a Performance-Based
Award to be granted to a Grantee should constitute Qualified Performance-Based
Compensation for purposes of Code Section 162(m), the grant, exercise, and/or
settlement of such Performance-Based Award shall be contingent upon achievement
of pre-established performance goals and other terms set forth in this
Section 13.6.

13.6.1   Performance Goals Generally.

The performance goals for Performance-Based Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 13.6. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being "substantially uncertain." The Committee may determine
that such Awards shall be granted, exercised, and/or settled upon achievement of
any single performance goal or of two (2) or more performance goals. Performance
goals may differ for Performance-Based Awards granted to any one Grantee or to
different Grantees.

13.6.2   Timing For Establishing Performance Goals.

Performance goals for any Performance-Based Award shall be established not later
than the earlier of (a) ninety (90) days after the beginning of any Performance
Period applicable to such Performance-Based Award, and (b) the date on which
twenty-five percent (25%) of any Performance Period applicable to such
Performance-Based Award has expired, or at such other date as may be required or
permitted for compensation payable to a Covered Employee to constitute
Performance-Based Compensation.

17

--------------------------------------------------------------------------------

13.6.3   Payment of Awards; Other Terms.

Payment of Performance-Based Awards shall be in cash, shares of Stock, other
Awards, or a combination thereof, including shares of Stock and/or Awards that
are subject to any restrictions deemed appropriate by the Committee, in each
case as determined in the sole discretion of the Committee. The Committee may,
in its sole discretion, reduce the amount of a payment otherwise to be made in
connection with such Performance-Based Awards. The Committee shall specify the
circumstances in which such Performance-Based Awards shall be paid or forfeited
in the event of termination of Service by the Grantee prior to the end of a
Performance Period or settlement of such Performance-Based Awards. In the event
payment of the Performance-Based Award is made in the form of another Award
subject to Service-based vesting, the Committee shall specify the circumstances
in which the payment Award shall be paid or forfeited in the event of a
termination of Service.

13.6.4   Performance Measures.

The performance goals upon which the vesting or payment of a Performance-Based
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation may be conditioned shall be limited to the following Performance
Measures, with or without adjustment (including pro forma adjustments):

revenues, income before taxes and extraordinary items, net income, operating
income, earnings before income tax, earnings before interest, taxes,
depreciation and amortization, cash flow or a combination of any or all of the
foregoing;

after-tax or pre-tax profits including, without limitation, that attributable to
continuing and/or other operations;

the level of the Company's bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company either in
absolute terms or as it relates to a profitability ratio including operating
income or EBITDA;

return on capital employed, return on assets, or return on invested capital;

after-tax or pre-tax return on stockholders' equity;

economic value added targets based on a cash flow return on investment formula;

Stock price, including growth measures and total shareholder return;

the market capitalization or enterprise value of the Company, either in amount
or relative to industry peers;

the value of an investment in the Stock assuming the reinvestment of dividends;

the achievement of operating margin targets or other measures of improving
profitability;

the filing of one or more new marketing application(s) or the approval of one or
more marketing application(s) by the U.S. Food and Drug Administration;

the achievement of, or progress toward, a launch of one or more new drug(s);

the achievement of research and development milestones;

the achievement of other strategic milestones including, without limitation, the
achievement of specific synergy capture and cost savings realization relating to
integrations and the successful creation or execution of a restructuring plan
for a specific business or function;

the successful completion of clinical trial phases;

licensing or acquiring new products or product platforms;

acquisition or divestiture of products or business;

the entering into new, or exiting from existing, geographic markets or industry
segments; or

the attainment of a certain level of, reduction of, or other specified
objectives with regard to limiting the level in or increase in, all or a portion
of controllable expenses or costs or other expenses or costs.

Performance under any of the foregoing Performance Measures (a) may be used to
measure the performance of (i) the Company, its Subsidiaries, and other
Affiliates as a whole, (ii) the Company, any Subsidiary, any other Affiliate, or
any combination thereof, or (iii) any one or more business units or operating
segments of the Company, any Subsidiary,

18

--------------------------------------------------------------------------------

and/or any other Affiliate, in each case as the Committee, in its sole
discretion, deems appropriate, (b) may be compared to the performance of one or
more other companies or one or more published or special indices designated or
approved by the Committee for such comparison, as the Committee, in its sole
discretion, deems appropriate, and (c) may be stated as a combination of one or
more Performance Measures, and on an absolute or relative basis. In addition,
the Committee, in its sole discretion, may select performance under the
Performance Measure specified in clause (g) above for comparison to performance
under one or more stock market indices designated or approved by the Committee.
The Committee shall also have the authority to provide for accelerated vesting
of any Performance-Based Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 13.

13.6.5   Evaluation of Performance.

The Committee may provide in any Performance-Based Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period: (a) asset write-downs; (b) litigation or claims,
judgments, or settlements; (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results; (d) any
reorganization or restructuring events or programs; (e) extraordinary, non-core,
non-operating, or non-recurring items and items that are either of an unusual
nature or of a type that indicates infrequency of occurrence as a separate
component of income from continuing operations; (f) acquisitions or
divestitures; (g) foreign exchange gains and losses; (h) impact of shares of
Stock purchased through share repurchase programs; (i) tax valuation allowance
reversals; (j) impairment expense; and (k) environmental expense. To the extent
such inclusions or exclusions affect Awards to Covered Employees that are
intended to qualify as Performance-Based Compensation, such inclusions or
exclusions shall be prescribed in a form that meets the requirements of Code
Section 162(m) for deductibility.

13.6.6   Adjustment of Performance-Based Compensation.

The Committee shall have the sole discretion to adjust Awards that are intended
to qualify as Performance-Based Compensation, either on a formula or
discretionary basis, or on any combination thereof, as the Committee determines
consistent with the requirements of Code Section 162(m) for deductibility.

13.6.7   Committee Discretion.

In the event that Applicable Laws change to permit Committee discretion to alter
the governing Performance Measures without obtaining shareholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval, provided that the exercise of such
discretion shall not be inconsistent with the requirements of Code
Section 162(m). In addition, in the event that the Committee determines that it
is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 13.6.4.

13.6.8   Status of Awards Under Code Section 162(m).

It is the intent of the Company that Performance-Based Awards under Section 13.6
granted to Grantees who are designated by the Committee as likely to be Covered
Employees shall, if so designated by the Committee, constitute Qualified
Performance-Based Compensation. Accordingly, the terms of Section 13.6,
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m). If any
provision of the Plan, the applicable Award Agreement, or any other agreement
relating to any such Performance-Based Award does not comply or is inconsistent
with the requirements of Code Section 162(m), such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.

14.   FORMS OF PAYMENT

14.1   General Rule.

Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the purchase price, if any, for Restricted Stock,
vested Restricted Stock Units, and/or vested Deferred Stock Units shall be made
in cash or in cash equivalents acceptable to the Company.

19

--------------------------------------------------------------------------------

14.2   Surrender of Shares of Stock.

To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
or the purchase price, if any, for Restricted Stock, vested Restricted Stock
Units, and/or vested Deferred Stock Units may be made all or in part through the
tender or attestation to the Company of shares of Stock, which shall be valued,
for purposes of determining the extent to which such Option Price or purchase
price has been paid thereby, at their Fair Market Value on the date of such
tender or attestation.

14.3   Cashless Exercise.

To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for shares of Stock purchased pursuant
to the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the proceeds of such sale to the Company in payment of
such Option Price and/or any withholding taxes described in Section 18.3.

14.4   Other Forms of Payment.

To the extent that the applicable Award Agreement so provides and/or unless
otherwise specified in an Award Agreement, payment of the Option Price for
shares of Stock purchased pursuant to exercise of an Option or the purchase
price, if any, for Restricted Stock, vested Restricted Stock Units, and/or
vested Deferred Stock Units may be made in any other form that is consistent
with Applicable Laws, including (a) with respect to Restricted Stock, vested
Restricted Stock Units, and/or vested Deferred Stock Units only, Service
rendered or to be rendered by the Grantee thereof to the Company or an Affiliate
and (b) with the consent of the Company, by withholding the number of shares of
Stock that would otherwise vest or be issuable in an amount equal in value to
the Option Price or purchase price and/or the required tax withholding amount.

15.   REQUIREMENTS OF LAW

15.1   General.

The Company shall not be required to offer, sell, or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option, a SAR, or
otherwise, if the offer, sale, or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company, an Affiliate, or any other
Person of any provision of the Company's articles of incorporation or bylaws or
of Applicable Laws, including any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration, or qualification of any shares of Stock subject to an
Award upon any Stock Exchange or Securities Market or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the offering, sale, issuance, or purchase of shares of Stock in connection
with any Award, no shares of Stock may be offered, sold, or issued to the
Grantee or any other Person under such Award, whether pursuant to the exercise
of an Option, a SAR, or otherwise, unless such listing, registration, or
qualification shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of such Award. Without limiting the generality of the
foregoing, upon the exercise of any Option or any SAR that may be settled in
shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under the Securities Act is in effect with
respect to the shares of Stock subject to such Award, the Company shall not be
required to offer, sell, or issue such shares of Stock unless the Committee
shall have received evidence satisfactory to it that the Grantee or any other
Person exercising such Option or SAR or accepting delivery of such shares may
acquire such shares of Stock pursuant to an exemption from registration under
the Securities Act. Any determination by the Committee in connection with the
foregoing shall be final, binding, and conclusive. The Company may register, but
shall in no event be obligated to register, any shares of Stock or other
securities issuable pursuant to the Plan pursuant to the Securities Act. The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock or other
securities issuable pursuant to the Plan or any Award to comply with any
Applicable Laws. As to any jurisdiction that expressly imposes the requirement
that an Option or SAR that may be settled in shares of Stock shall not be
exercisable until the shares of Stock subject to such Option or SAR are
registered under the securities laws thereof or are exempt from such
registration, the exercise of such Option or SAR under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

20

--------------------------------------------------------------------------------

15.2   Rule 16b-3.

During any time when the Company has any class of common equity securities
registered under Section 12 of the Exchange Act, it is the intention of the
Company that Awards pursuant to the Plan and the exercise of Options and SARs
granted hereunder that would otherwise be subject to Section 16(b) of the
Exchange Act shall qualify for the exemption provided by Rule 16b-3 under the
Exchange Act. To the extent that any provision of the Plan or action by the
Committee does not comply with the requirements of such Rule 16b-3, such
provision or action shall be deemed inoperative with respect to such Awards to
the extent permitted by Applicable Laws and deemed advisable by the Committee
and shall not affect the validity of the Plan. In the event that such Rule 16b-3
is revised or replaced, the Committee may exercise its discretion to modify the
Plan in any respect necessary or advisable in its judgment to satisfy the
requirements of, or to permit the Company to avail itself of the benefits of,
the revised exemption or its replacement.

16.   EFFECT OF CHANGES IN CAPITALIZATION

16.1   Changes in Stock.

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of shares
or kind of Capital Stock or other securities of the Company on account of any
merger, reorganization, recapitalization, reclassification, stock split, reverse
stock split, spin-off, combination of stock, exchange of stock, stock dividend
or other distribution payable in capital stock, or other increase or decrease in
shares of Stock effected without receipt of consideration by the Company
occurring after the Effective Date, the number and kinds of shares of Capital
Stock for which grants of Options and other Awards may be made under the Plan,
including the Share Limit set forth in Section 4.1 and the individual share
limitations set forth in Section 6.2, shall be adjusted proportionately and
accordingly by the Committee. In addition, the number and kind of shares of
Capital Stock for which Awards are outstanding shall be adjusted proportionately
and accordingly by the Committee so that the proportionate interest of the
Grantee therein immediately following such event shall, to the extent
practicable, be the same as immediately before such event. Any such adjustment
in outstanding Options or SARs shall not change the aggregate Option Price or
SAR Price payable with respect to shares that are subject to the unexercised
portion of such outstanding Options or SARs, as applicable, but shall include a
corresponding proportionate adjustment in the per share Option Price or SAR
Price, as the case may be. The conversion of any convertible securities of the
Company shall not be treated as an increase in shares effected without receipt
of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company's shareholders of securities of any other entity or
other assets (including an extraordinary dividend, but excluding a
non-extraordinary dividend, declared and paid by the Company) without receipt of
consideration by the Company, the Board or the Committee constituted pursuant to
Section 3.1.2 shall, in such manner as the Board or the Committee deems
appropriate, adjust (a) the Share limit set forth in Section 4.1 and the
individual share limitations set forth in Section 6.2, (b) the number and kind
of shares of Capital Stock subject to outstanding Awards and/or (c) the
aggregate and per share Option Price of outstanding Options and the aggregate
and per share SAR Price of outstanding SARs as required to reflect such
distribution.

16.2   Reorganization in Which the Company Is the Surviving Entity Which Does
Not Constitute a Change in Control.

Subject to Section 16.3, if the Company shall undergo any reorganization,
merger, or consolidation of the Company with one or more other entities which
does not constitute a Change in Control, any Award theretofore granted pursuant
to the Plan shall pertain to and apply to the Capital Stock to which a holder of
the number of shares of Stock subject to such Award would have been entitled
immediately following such reorganization, merger, or consolidation, with a
corresponding proportionate adjustment of the per share Option Price or SAR
Price of any outstanding Option or SAR so that the aggregate Option Price or SAR
Price thereafter shall be the same as the aggregate Option Price or SAR Price of
the shares of Stock remaining subject to the Option or SAR as in effect
immediately prior to such reorganization, merger, or consolidation. Subject to
any contrary language in an Award Agreement, in another agreement with the
Grantee, or as otherwise set forth in writing, any restrictions applicable to
such Award shall apply as well to any replacement shares of Capital Stock
subject to such Award, or received by the Grantee, as a result of such
reorganization, merger, or consolidation. In the event of any reorganization,
merger, or consolidation of the Company referred to in this Section 16.2,
Performance-Based Awards shall be adjusted (including any adjustment to the
Performance Measures applicable to such Awards deemed appropriate by the
Committee) so as to apply to the Capital Stock that a holder of the number of
shares of Stock subject to the Performance-Based Awards would have been entitled
to receive immediately following such reorganization, merger, or consolidation.

16.3   Change in Control in Which Awards Are Not Assumed.

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Awards are not being
assumed or continued, the following provisions shall apply to such Award, to the
extent not assumed or continued:

21

--------------------------------------------------------------------------------

Immediately prior to the occurrence of such Change in Control, in each case with
the exception of Performance-Based Awards, all outstanding shares of Restricted
Stock, and all Restricted Stock Units, Deferred Stock Units, and Dividend
Equivalent Rights shall be deemed to have vested, and all shares of Stock and/or
cash subject to such Awards shall be delivered; and either or both of the
following two (2) actions shall be taken:

At least fifteen (15) days prior to the scheduled consummation of such Change in
Control, all Options and SARs outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen (15) days. Any
exercise of an Option or SAR during this fifteen (15)-day period shall be
conditioned upon the consummation of the applicable Change in Control and shall
be effective only immediately before the consummation thereof, and upon
consummation of such Change in Control, the Plan and all outstanding but
unexercised Options and SARs shall terminate, with or without consideration
(including, without limitation, consideration in accordance with clause (ii)
below) as determined by the Committee in its sole discretion. The Committee
shall send notice of an event that shall result in such a termination to all
Persons who hold Options and SARs not later than the time at which the Company
gives notice thereof to its shareholders.

and/or

The Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, SARs, Restricted Stock, Restricted Stock Units, Deferred
Stock Units, and/or Dividend Equivalent Rights and pay or deliver, or cause to
be paid or delivered, to the holder thereof an amount in cash or Capital Stock
having a value (as determined by the Committee acting in good faith), in the
case of Restricted Stock, Restricted Stock Units, Deferred Stock Units, and
Dividend Equivalent Rights (for shares of Stock subject thereto), equal to the
formula or fixed price per share paid to holders of shares of Stock pursuant to
such Change in Control and, in the case of Options or SARs, equal to the product
of the number of shares of Stock subject to such Options or SARs multiplied by
the amount, if any, by which (x) the formula or fixed price per share paid to
holders of shares of Stock pursuant to such transaction exceeds (y) the Option
Price or SAR Price applicable to such Options or SARs. For the avoidance of
doubt, if the formula or fixed price per share paid to holders of shares of
Stock pursuant to such transaction is equal to or less than the Option Price or
SAR Price applicable to a given Option or SAR, then such Option or SAR may be
cancelled without payment therefore.

Performance-Based Awards shall vest on a pro rata basis determined based on the
portion of the applicable Performance Period that has elapsed through the date
of the consummation of the Change in Control, as determined by the Committee in
its sole discretion. Actual performance to date shall be determined as of a date
reasonably proximal to the date of consummation of the Change in Control as
determined by the Committee, in its sole discretion, and that level of
performance thus determined shall be treated as achieved immediately prior to
occurrence of the Change in Control. For purposes of the preceding sentence, if,
based on the discretion of the Committee, actual performance is not
determinable, the Performance-Based Awards shall be treated as though target
performance has been achieved. After application of this Section 16.3(b), if any
Awards arise from application of this Article 16, such Awards shall be settled
under the applicable provision of Section 16.3(a).

Other Equity-Based Awards shall be governed by the terms of the applicable Award
Agreement.

16.4   Change in Control in Which Awards Are Assumed.

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Awards are being assumed
or continued, the following provisions shall apply to such Award, to the extent
assumed or continued:

The Plan and the Options, SARs, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Dividend Equivalent Rights, and Other Equity-Based Awards
granted under the Plan shall continue in the manner and under the terms so
provided in the event of any Change in Control to the extent that provision is
made in writing in connection with such Change in Control for the assumption or
continuation of such Options, SARs, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Dividend Equivalent Rights, and Other Equity-Based Awards,
or for the substitution for such Options, SARs, Restricted Stock, Restricted
Stock Units, Deferred Stock Units, Dividend Equivalent Rights, and Other
Equity-Based Awards of new stock options, stock appreciation rights, restricted
stock, restricted stock units, deferred stock units, dividend equivalent rights,
and other equity-based awards relating to the Capital Stock of a successor
entity, or a parent or subsidiary thereof, with appropriate adjustments as to
the number of shares (disregarding any consideration that is not common stock)
and exercise prices of options and stock appreciation rights.

22

--------------------------------------------------------------------------------

In the event an Award (other than a Performance-Based Award) is assumed,
continued, or substituted upon the consummation of any Change in Control and the
Service of such Grantee with the Company or an Affiliate is terminated without
Cause or for Good Reason, in each case within twelve (12) months following the
consummation of such Change in Control, (i) such Award shall become fully vested
and exercisable, and (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award shall lapse. In the event a Performance-
Based Award is assumed, continued, or substituted upon the consummation of any
Change in Control and the Service of such Grantee with the Company or an
Affiliate is terminated without Cause or for Good Reason, in each case within
twelve (12) months following the consummation of such Change in Control, (i)
such Performance-Based Award shall become vested and exercisable on a pro rata
basis determined based on the portion of the applicable Performance Period that
has elapsed through the date of the Grantee's termination of Service, as
determined by the Committee in its sole discretion, (ii) the restrictions,
payment conditions, and forfeiture conditions applicable to any such
Performance-Based Award shall lapse on the same pro rata basis, and (iii) actual
performance to date shall be determined as of a date reasonably proximal to the
date of the Grantee's termination of Service as determined by the Committee, in
its sole discretion, and that level of performance thus determined shall be
treated as achieved immediately prior to occurrence of the Grantee's termination
of Service; provided, that, if, based on the discretion of the Committee, actual
performance is not determinable, the Performance-Based Award shall be treated as
though target performance has been achieved.

16.5   Adjustments.

Adjustments under this Article 16 related to shares of Stock or other Capital
Stock of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding, and conclusive. No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Committee may provide in the applicable
Award Agreement as of the Grant Date, in another agreement with the Grantee, or
otherwise in writing at any time thereafter with the consent of the Grantee, for
different provisions to apply to an Award in place of those provided in Sections
16.1, 16.2, 16.3, and 16.4. This Article 16 shall not limit the Committee's
ability to provide for alternative treatment of Awards outstanding under the
Plan in the event of an internal reorganization change in control event
involving the Company that is not a Change in Control.

16.6   No Limitations on Company.

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or to engage in any other transaction or
activity.

17.   PARACHUTE LIMITATIONS

If any Grantee is a Disqualified Individual, then, notwithstanding any other
provision of the Plan or of any Other Agreement to the contrary and
notwithstanding any Benefit Arrangement, any right of the Grantee to any
exercise, vesting, payment, or benefit under the Plan shall be reduced or
eliminated:

 a. to the extent that such right to exercise, vesting, payment, or benefit,
    taking into account all other rights, payments, or benefits to or for the
    Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
    would cause any exercise, vesting, payment, or benefit to the Grantee under
    the Plan to be considered a Parachute Payment; and
 b. if, as a result of receiving such Parachute Payment, the aggregate after-tax
    amounts received by the Grantee from the Company under the Plan, all Other
    Agreements, and all Benefit Arrangements would be less than the maximum
    after-tax amount that could be received by the Grantee without causing any
    such payment or benefit to be considered a Parachute Payment.

Except as required by Code Section 409A or to the extent that Code Section 409A
permits discretion, the Committee shall have the right, in the Committee's sole
discretion, to designate those rights, payments, or benefits under the Plan, all
Other Agreements, and all Benefit Arrangements that should be reduced or
eliminated so as to avoid having such rights, payments, or benefits be
considered a Parachute Payment; provided, however, to the extent any payment or
benefit constitutes deferred compensation under Code Section 409A, in order to
comply with Code Section 409A, the Company shall instead accomplish such
reduction by first reducing or eliminating any cash payments (with the payments
to be made furthest in the future being reduced first), then by reducing or
eliminating any accelerated vesting of Performance-Based Awards, then by
reducing or eliminating any accelerated vesting of Options or SARs, then by
reducing or eliminating any accelerated vesting of Restricted Stock, Restricted
Stock Units, or Deferred Stock Units, then by reducing or eliminating any other
remaining Parachute Payments.

23

--------------------------------------------------------------------------------

18.   GENERAL PROVISIONS

18.1   Disclaimer of Rights.

No provision in the Plan, any Award, or any Award Agreement shall be construed
(a) to confer upon any individual the right to remain in the Service of the
Company or an Affiliate, (b) to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any Person at any time, or (c) to
terminate any Service or other relationship between any Person and the Company
or an Affiliate. In addition, notwithstanding any provision of the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, in another
agreement with the Grantee, or otherwise in writing, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee
thereof, so long as such Grantee continues to provide Service. The obligation of
the Company to pay any benefits pursuant to the Plan shall be interpreted as a
contractual obligation to pay only those amounts provided herein, in the manner
and under the conditions prescribed herein. The Plan and Awards shall in no way
be interpreted to require the Company to transfer any amounts to a third-party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.

18.2   Nonexclusivity of the Plan.

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board or the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Board or the
Committee in their discretion determine desirable.

18.3   Withholding Taxes.

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by Applicable Laws to be withheld with respect
to the vesting of or other lapse of restrictions applicable to an Award or upon
the issuance of any shares of Stock upon the exercise of an Option or pursuant
to any other Award. At the time of such vesting, lapse, or exercise, the Grantee
shall pay in cash to the Company or an Affiliate, as the case may be, any amount
that the Company or such Affiliate may reasonably determine to be necessary to
satisfy such withholding obligation; provided that if there is a same-day sale
of shares of Stock subject to an Award, the Grantee shall pay such withholding
obligation on the day on which such same-day sale is completed. Subject to the
prior approval of the Company or an Affiliate, which may be withheld by the
Company or such Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such withholding obligation, in whole or in part,
(a) by causing the Company or such Affiliate to withhold shares of Stock
otherwise issuable to the Grantee or (b) by delivering to the Company or such
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
withheld or delivered shall have an aggregate Fair Market Value equal to such
withholding obligation. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or such
Affiliate as of the date on which the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 18.3 may
satisfy such Grantee's withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements. The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state, or local tax withholding requirements
upon the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the maximum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state, or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock.

18.4   Captions.

The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

18.5   Construction.

Unless the context otherwise requires, all references in the Plan to "including"
shall mean "including without limitation."

24

--------------------------------------------------------------------------------

18.6   Other Provisions.

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

18.7   Number and Gender.

With respect to words used in the Plan, the singular form shall include the
plural form, and the masculine gender shall include the feminine gender, as the
context requires.

18.8   Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

18.9   Governing Law.

The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Maryland, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.

18.10   Foreign Jurisdictions.

To the extent the Committee determines that the material terms set by the
Committee imposed by the Plan preclude the achievement of the material purposes
of the Plan in jurisdictions outside the United States, the Committee shall have
the authority and discretion to modify those terms and provide for such
additional terms and conditions as the Committee determines to be necessary,
appropriate, or desirable to accommodate differences in local law, policy, or
custom or to facilitate administration of the Plan. The Committee may adopt or
approve sub-plans, appendices, or supplements to, or amendments, restatements,
or alternative versions of the Plan as in effect for any other purposes. The
special terms and any appendices, supplements, amendments, restatements, or
alternative versions, however, shall not include any provisions that are
inconsistent with the terms of the Plan as in effect, unless the Plan could have
been amended to eliminate such inconsistency without further approval by the
Company's stockholders.

18.11   Section 409A of the Code.

The Plan is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted and administered to be in compliance with Code Section 409A. Any
payments described in the Plan that are due within the Short-Term Deferral
Period shall not be treated as deferred compensation unless Applicable Laws
require otherwise. Notwithstanding any provision of the Plan to the contrary, to
the extent required to avoid accelerated taxation and tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6)-month period
immediately following the Grantee's Separation from Service shall instead be
paid on the first payroll date after the six (6)-month anniversary of the
Grantee's Separation from Service (or the Grantee's death, if earlier).

Furthermore, notwithstanding anything in the Plan to the contrary, in the case
of an Award that is characterized as deferred compensation under Code
Section 409A, and pursuant to which settlement and delivery of the cash or
shares of Stock subject to the Award is triggered based on a Change in Control,
in no event shall a Change in Control be deemed to have occurred for purposes of
such settlement and delivery of cash or shares of Stock if the transaction is
not also a "change in the ownership or effective control of" the Company or "a
change in the ownership of a substantial portion of the assets of" the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). If an Award characterized as deferred
compensation under Code Section 409A is not settled and delivered on account of
the provision of the preceding sentence, the settlement and delivery shall occur
on the next succeeding settlement and delivery triggering event that is a
permissible triggering event under Code Section 409A. No provision of this
paragraph shall in any way affect the determination of a Change in Control for
purposes of vesting in an Award that is characterized as deferred compensation
under Code Section 409A. Notwithstanding the foregoing, neither the Company nor
the Committee shall have any obligation to take any action to prevent the
assessment of any excise tax or penalty on any Grantee under Code Section 409A,
and neither the Company or an Affiliate nor the Board or the Committee shall
have any liability to any Grantee for such tax or penalty.

25

--------------------------------------------------------------------------------

18.12   Limitation on Liability.

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award, or any
Award Agreement. Notwithstanding any provision of the Plan to the contrary,
neither the Company, an Affiliate, the Board, the Committee, nor any person
acting on behalf of the Company, an Affiliate, the Board, or the Committee shall
be liable to any Grantee or to the estate or beneficiary of any Grantee or to
any other holder of an Award under the Plan by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Code Section
422 or Code Section 409A or by reason of Code Section 4999, or otherwise
asserted with respect to the Award; provided, that this Section 18.12 shall not
affect any of the rights or obligations set forth in an applicable agreement
between the Grantee and the Company or an Affiliate.

 

 

 

 

26

--------------------------------------------------------------------------------



To record adoption of the Plan by the Board as of September 19, 2017 and
approval of the Plan by the Company's shareholders as of November 15, 2017, the
Company has caused its authorized officer to execute the Plan.

PERNIX THERAPEUTICS HOLDINGS, INC.

By:__________________________________________
      Name:
      Title:

 

 

27

--------------------------------------------------------------------------------

 